DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claim(s) pending have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2019/0013112 by Jung et al.
Regarding claim 15, Jung teaches a cable (10, Fig. 1) comprising: a transmissive core (conductor 310); a jacket (an inner semiconducting layer 330, an insulating layer 320) surrounding the transmissive core, the jacket having at least an outermost polymeric layer (polyolefin resin such as polyethylene and polypropylene, and preferably, polyethylene resin, [0043]); and an external semi-conductive layer (an outer semiconducting layer 340 external to the insulating layer 320) around and in direct contact with the outermost polymeric layer of the jacket, the external semi-conductive layer including a composition of a base material and an electrically conductive filler (formed of a semiconducting material obtained by adding conductive particles, e.g., carbon nanotubes, carbon nanoplates, to an insulating material, [0044]), the electrically conductive filler including carbon nanotubes, wherein the external semi-conductive layer is configured to enable a jacket integrity test on the jacket, and the external semi-conductive layer is thinner than the jacket (as seen in Fig. 1).  Jung does not specify that the base/insulating material of the semi-conductive layer is a polymer.  However, Jung has described that insulating material, such as that used for the polymeric layer 320, should have a low dielectric loss rate and heat resistance performance, e.g., a heat resistance property, and is preferably polyethylene resin.  It thus would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to select a polymer such as polyethylene resin as the base material for the semi-conductive layer, so as to maintain the desired heat resistance property surrounding the conductor 310 as stated above.
With respect the limitations of what the semi-conductive layer is configured to enable, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. as applied to claim 15 above, and further in view of CN104893180A patent publication (previously cited).
Regarding claim 16, Jung teaches the cable having the semi-conductive layer but not its specific color.  The ‘180 publication also teaches a carbon nanotube-based polymer blend cable material comprising carbon nanotubes and a color masterbatch, titanium oxide (UV additive), and high-density polyethylene.  This optimum blend disclosed in the ‘180 publication for the cable material has the advantage of being inexpensive and having excellent thermal stability, wear resistance and long service life and it would have been obvious to one having ordinary skill in the art to use the polymer blend having the color masterbatch and the nanotubes in the prescribed amount as disclosed in the ‘180 for the same advantages.  Furthermore, since the ‘180 publication suggests the color masterbatch is added to the cable material, it would have been obvious to one having ordinary skill in the art to select an appropriate or desired color of the polymer matrix, for providing a desired aesthetic appearance and/or identifying functionality for the layer.
Regarding claims 17, 18, since the ‘180 publication suggests the color masterbatch is added to the cable material, it would have been obvious to one having ordinary skill in the art to select an appropriate or desired color of the polymer matrix, for providing a desired aesthetic appearance and/or identifying functionality for the layer.
Claims 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. and the ‘180 publication as applied to claim 17 above, and further in view of U.S. PGPub 2005/0245667 by Harmon et al.
Regarding claim 20, Jung teaches the cable having the semi-conductive layer 340 but does not specify whether the insulating material is made with a transparent polymer.  Harmon teaches a novel transparent composite composed of single wall carbon nanotubes incorporated into the matrix of a polymer, preferably poly(4-methyl-1-pentene), are utilized in services wherein the composites are exposed to ionizing radiation, including galactic cosmic radiation. Accordingly, the composites are useful in deep space applications like space vehicles, space stations, personal equipment as well as applications in the biomedical arts and atom splitting research.  It thus would have been obvious for one having ordinary skill in the art to use the preferred transparent composite using carbon nanotubes and poly(4-methyl-1-pentene) matrix to form the semi-conductive layer in Jung’s cable, if the cable is to be used in one or more of the specific applications disclosed above.
Further regarding claim 19, Harmon teaches that most preferably, the nanotube concentration is about 0.5% (Harmon, [0029]), which allows the polymer to retain its natural color (consistent to  applicant’s disclosure) and appear transparent.
Allowable Subject Matter
Claims 1-15 are allowed.  While prior art of record uses an outermost semi-conductive layer having carbon nanotubes, they are used immediately adjacent to an outer conductor layer (e.g. USP7496258) rather than an polymer layer as claimed.  This feature, when considered in view of the rest of the limitations of the claims, would not have been obvious to one having ordinary skill in the art, at the effective filing date of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US7496258 discloses an outermost carbon nanotube layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883